Per Curiam.
By motion filed March 20, 1986, the plaintiff, who is the appellant, moved in this court that the order appealed from be set aside because the defendants, who are the appellees, had not provided the plaintiffs counsel with a copy of their brief. On April 15,1986, we ordered that the trial court’s order granting a stay of attachment be vacated and that a new hearing be held unless the defendants filed a new certification of service of their brief to opposing counsel on or before April 25,1986. At oral argument held on May 8,1986, the defendants’ counsel did not appear, and the plaintiff’s counsel informed us that he had not yet received a copy of the defendants’ brief as ordered. Therefore, in accordance with our order of April 15, 1986, the order of the trial court staying the attachment should be vacated for failure of the defendants to defend against the appeal with proper diligence. Practice Book § 3109.
The order of the trial court is set aside, and the case is remanded for a new hearing on the motion for stay of order allowing prejudgment remedy.